DETAILED ACTION
Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed on 08/14/2020, in which, claims 1-11, are pending. Claims 1, 8 and 9 are independent. Claims 2-7, 10 and 11, are dependent.

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada ([USPAP 2018/0239289]).

Referring to claim 1, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag)as shown in fig 1]), comprising: a printer configured to form an image on a sheet-like medium to which a wireless tag is attached; (see 0014] the image forming apparatus of the embodiment includes an image forming unit, a first reader/writer device, a second reader/writer device, and a control unit, see also [0004] some of the wireless tags embedded in the sheet are already defective before the sheet is printed in the image forming apparatus]);
 a double side configured to reverse a front and back of the medium; ([0030] in the case of duplex printing, the control unit 100 conveys the sheet on which the toner image is fixed to the conveying path 33c, and the control unit 100 switches back and conveys the sheet on which the toner image is fixed to the conveying path 33b after the entire sheet has passed through the branching portion 44b]); 
a writer configured to write data on the wireless tag, ([0059] the "read/write mode" is an operation mode in which data is read from or written to the wireless tag of the wireless tag sheet]); and 
a controller ([100 of fig 1]) configured to control the double side so that the medium is reversed upon the writing of data on the wireless tag failing and to control the printer so that an image indicating that the writing of data fails is formed on the medium 

Referring to claim 2, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag)as shown in fig 1]), wherein the image indicating that the writing of data fails comprises void printing, ([see 0040 void printing and defect sorting, in which the defect detection timing and the image determining timing are different]).

Referring to claim 3, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag as shown in fig 1]), wherein the writer is disposed at a position where communication with the wireless tag reversed by the double side is performed, ([ the control unit 100 discharges the sheet by conveying the sheet which images are formed on both sides thereof to the conveying path 33c] see abstract, see also 0030]).



Referring to claim 4, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag as shown in fig 1]), wherein the writer comprises a plurality of writers, ([0044] In addition, in FIG. 1, the case where detection of a defect of the wireless tag is performed by a read/write operation in the reader/writer (the first RW unit 203 or the second RW unit 204]).

Referring to claim 5, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag as shown in fig 1]), wherein the writer comprises a plurality of antennas, ([an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency ( RF) tag) is embedded]).

Referring to claim 6, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag)as shown in fig 1]), wherein the controller ([100 of fig 1]) is configured to: control the printer so that an image indicating that the writing of data fails is formed on the medium reversed twice upon the writing of data on the wireless tag failing in a state of setting a first operation, ([controller 100 of fig as shown in fig 2, [0030-0034]) and control the printer so that an image indicating that the writing of data fails is formed on the medium reversed once upon the writing of data on the wireless tag failing in a state of setting a second operation, ([0011] FIG. 5 is a flowchart depicting a 

Referring to claim 7, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag)as shown in fig 1]), wherein controller is configured to: control the double side so that the medium is reversed upon the writing of data on the wireless tag failing, and control the printer so that an image indicating that the writing of data failing is formed on the medium reversed once and an image indicating the writing of data failing is formed on the medium reversed twice, ([the control unit 100 switches back and conveys the sheet on which the toner image is fixed to the conveying path 33b after the entire sheet has passed through the branching portion 44b]).

Referring to claim 8, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag)as shown in fig 1]), comprising: a printer configured to form an image on a sheet-like medium to which a wireless tag is attached; a double side configured to reverse a front and back of the medium; 
a writer configured to write data on the wireless tag; and a controller configured to: control the double side so that the medium is reversed once upon the writing of data 
 control the printer so that the medium is reversed and an image indicating that the writing of data fails is formed on the reversed medium upon the writing of data failing even upon the retry.

Referring to claim 8, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag) as shown in fig 1]), comprising: 
a printer configured to form an image on a sheet-like medium to which a wireless tag is attached; (see 0014] the image forming apparatus of the embodiment includes an image forming unit, a first reader/writer device, a second reader/writer device, and a control unit, see also [0004] some of the wireless tags embedded in the sheet are already defective before the sheet is printed in the image forming apparatus]); 
a controller configured to: control the double side so that the medium is reversed once upon the writing of data on the wireless tag failing, control the writer so that the writing of the data on the wireless tag is retried from a start of conveyance of the medium to the double side to discharge the medium outside a housing, ([0030] in the case of duplex printing, the control unit 100 conveys the sheet on which the toner image is fixed to the conveying path 33c, and the control unit 100 switches back and conveys the sheet on which the toner image is fixed to the conveying path 33b after the entire sheet has passed through the branching portion 44b]); 

control the printer so that the medium is reversed and an image indicating that the writing of data fails is formed on the reversed medium upon the writing of data failing even upon the retry, ([a controller 100 of fig 1 configured to control the double side so that the medium is reversed upon the writing of data on the wireless tag failing and to control the printer so that an image indicating that the writing of data fails is formed on the medium reversed twice, the control unit 100 conveys the sheet to the merging portion 44a via the conveying path in the duplex printing device 38 and conveys the sheet to the conveying path 33a again via the registration roller 31, the control unit 100 forms an image on the back side of the sheet by fixing a toner image by the fixing device 34, and the control unit 100 discharges the sheet by conveying the sheet which images are formed on both sides thereof to the conveying path 33c] see abstract, see also 0030]).

Referring to claim 9, Takada teaches an image forming method ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag) as shown in fig 1]), comprising: forming an image on a sheet-like medium to which a wireless tag is attached; writing data on the wireless tag; apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag) as shown in fig 1]), and


Referring to claim 10, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag)as shown in fig 1]), further comprising: forming an image indicating that the writing of data fails on the medium reversed twice upon the writing of data on the wireless tag failing in a state of setting a first operation, and forming an image indicating that the writing of data fails on the medium reversed once upon the writing of data on the wireless tag failing in a state of setting a second operation, ([see 0073, the control unit 100 determines whether or not the operation mode is the void printing mode (Act15). If it is determined that the operation mode is the void printing mode (Act15: YES), the control unit 100 performs operation control according to the void printing mode (Act16).

Referring to claim 11, Takada teaches an image forming apparatus ([0003] there is an image forming apparatus which forms an image on a sheet in which a wireless tag (e.g., Radio Frequency (RF) tag)as shown in fig 1]), further comprising: reversing the medium upon the writing of data on the wireless tag failing, ([the control unit 100 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677